Upon the trial of this case, the Court charged the jury that the Defendant was exonerated from his liability as indorser by the delay to give him notice. The jury found a verdict for the Defendant; and a rule for a new trial being obtained, the same was ordered to be sent to this Court.
We think the Court below instructed the jury correctly. The residence of the defendant, within a short distance of the bank, rendered the most prompt notice equally necessary and convenient. Allowing the days of grace, the notice should have been given on the 15th; but it was delayed to the 17th. Let the rule for a new trial be discharged. 2 Wheat, 376.
 Cited: Jarvis v. McMain, 10 N.C. 15. (74)